Title: To Alexander Hamilton from James Duane, 5 May 1782
From: Duane, James
To: Hamilton, Alexander



Man. Liv. [New York] 5 May 1782
Dear Sir

I am much pleased to find that you have set yourself Seriously to the Study of the Law. You are welcome to the use of any of my books of which you will inform Mr Lansing. I know that I can depend upon your care of them.
Whether I shall see Albany, or Philadelphia first remains undecided tho’ I feel myself oblig’d by your friendly wishes to see me. A seperation from my Family is extremely irksome. If I submit to it for the next Six months it will be with much more Reluctance than I shoud find in returning to private Life & the ⟨Intrigues⟩ of my profession.
Present my respectful Compliments to the General & every branch of the Family, and believe that I am with great Regard    Dr Sir Your affec & Obed Serv

Jas Duane
Colonel Hamilton

